[J-38-2016]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 60 EAP 2014
                                            :
                     Appellant              :   Appeal from the Order of the Superior
                                            :   Court entered on May 28, 2014 at No.
                                            :   2178 EDA 2011, affirming the Order of
                v.                          :   the Court of Common Pleas of
                                            :   Philadelphia County, Criminal Division,
                                            :   entered August 2, 2011 at No. CP-51-
JOSE MEDINA,                                :   CR-1210801-1991
                                            :
                     Appellee               :   SUBMITTED: February 10, 2016


                                       ORDER


PER CURIAM                                            DECIDED: June 20, 2016


       AND NOW, this 20th day of June, 2016, the appeal is dismissed as having been

IMPROVIDENTLY GRANTED.

       Justices Donohue and Wecht did not participate in the consideration or decision

of this case.